DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al (WO 201601003, cited in IDS, cited herein with identical US 20170165879) in view of Nagase et al (US 20100165262) 
Miyamoto discloses a polyimide obtained b y a reaction of 4,4'-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) and 2,2'-bis(trifluoromethyl)benzidine (TFMB), achieving weight average molecular weight of 80000-20000 (see 0128 and Table 3, Example 6 at 0324).

Note that Miyamoto teaches number average molecular weight within the range of 5,000 to 500,000 and the number average molecular weight is preferably 50,000 or more from the viewpoint of obtaining high mechanical elongation (see 0105).
Thus, weight average molecular weight is preferably between at least 100000 and 1000000. 
Miyamoto teaches an optical film based on the polymer above. It prepared by a method for producing a resin film, comprising:
a)a step for coating the resin composition on the surface of a support, a step for drying the coated resin composition and removing the solvent, a step for heating the support and the resin composition to imidize a resin precursor contained in the resin composition and form a polyimide resin film, and a step for detaching the polyimide resin film from the support (see 0052-0057).
b) a drying step is carried out following the coating step. The drying step is carried out for the purpose of removing the organic solvent. The drying step is preferably carried out at 80° C to 200° C (see 0203).
c) imidizing a resin precursor by heating the resin composition at 300° C to 550° C in a nitrogen atmosphere (see 0189).

The  examples of aprotic solvents include amide-based solvents such as N,N-dimethylformamide
(DMF), N,N-dimethylacetoamide (DMAc), N-methyl2-pyrrolidone (NMP) (see0160).

In turn, Applicant’s film is obtained from the same monomers in  the same aprotic solvent and has molecular weight of the same range and the film obtained using the same process steps.

The only difference is that Applicant uses multiple film drying steps, while Miyamoto teaches a single one.

Nagase teaches an optical laminated film capable of increasing contrast ratio in the case of being used for a liquid crystal display (see 0008).
The film is formed from  a polyimide formed from 6FDA and TFMB (see 0166), using a multistep drying procedure (see 0167).

Note that multistep drying procedure is widely used for polyimide film preparation, since it enhances mechanical and optical properties of the polyimide film. 

 In the instant case substitution of equivalent methods requires no express motivation, as long as the prior art recognizes equivalency, In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. V. Linde Air products Co. 85 USPQ 328 (USSC 1950).

Therefore, it would have been obvious to a person of ordinary skills in the art to use Nagase’s multistep drying procedure for Miyamoto’s polyimide film preparation, since it improves mechanical and optical properties and widely used in the industry.

As a result, it would have been obvious to a person of ordinary skills in the art  to expect the same set of properties from  Applicant’s and modified Miyamoto’s films, since they formed from  the same monomers, possess the same molecular weight polymers and prepared at the same conditions. 


Allowable Subject Matter
Claims 3-5 allowed.
Search for prior art doers not result in a method for evaluating an optical homogeneity of the film as recited in independent claim 3.
The closest prior art found is represented by Mashima et al (WO 2016152459), cited in IDS.
Mashima  teaches a method for analyzing a film projection image.
Figure 1 represents a schematic diagram for analyzing a film projection image 
In particular, the drawing depicts the white light source is irradiated at an angle of 45 ° with respect to the film sample 1,  while adjusting the distance between the film sample 1 and the white light source 2 to 60 cm. The distance to the surface 3 is projected as 70 cm. Camera 4 is used to obtain a photographed image. 
The obtained  photographic image is analyzed by specific software (i.e. ImageJ). 

However,  the deficiency of Mashima’s method is that the analyzing area is too small. As a result, the procedure above is not be able to sufficiently evaluate a decrease in optical homogeneity caused by unevenness that occurs in the vertical direction.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765